ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, in which Respondent admits she committed professional misconduct in violation of Rule 1.15 and 8.4(c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, it is this 21st day of October, 2014,
ORDERED, by the Court of Appeals of Maryland, that Respondent, Marilyn D. Dimas, be and she is hereby disbarred from the practice of law in the State of Maryland, effective forty-five (45) days from the date of this Order; and it is further
ORDERED, that, forty-five (45) days from the date of this Order, the Clerk of this Court shall remove the name of Marilyn D. Dimas from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).